; ;
Case: 3:21-mj-00156-MJN Doc #: 1 Filed: 04/27/21 Page: 1 of 10 PAGEID #: 1

AQ LO6A (08/18) Application fora Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT:: 2. ="

for the 5 n
re ; A021 APR27 PM tL:
Southern District of Ohio

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address}

8826 CABOT DRIVE, CINCINNATI, OR 45234
INCLUDING ALL OUTBUILDINGS AND CURTILAGE

By
Case No. od

a

APPLICATION FOR AN ANTICIPATORY WARRANT BY TELEPHONE OR OTHER RELIABLE
ELECTRONIC MEANS

1, a federai law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identifi the persen or describe the

woperiy to be searched and give tis lecation):
a SEE ATTACHMENT A

located in the Southern District of Ohio , there is now concealed (identify the
person or describe the property io be seized):

 

SEE ATTACHMENT 8B

The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
af evidence of a crime;
af contraband, fruits of crime, or other iterns illegally possessed;
aw property designed for use, intended for use, or used in committing a crime;
Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 841 & 846 Distribution of a controlled substance and conspiracy to commit the sarne
21 U.S.C. § 843(b) Use of a communication facility to commit a felony

The application is based on these facts:

SEE ATTACHED AFFIDAVIT

il Continued on the attached sheet.

_ ) is requested under

O Delayed notice of days (give exact ending date if more than 30 days:
1$ U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

Applicant's signature

JOSEPH L. ROSSITER, POSTAL INSPECTOR, USPIS

 

Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P,4a-by 9) 6 Ss

(specify reliable electranic means),

    

 

Date: t/a aa MM am Vie \\
Juidke's signature Re

JUDGE MICHAEL J. NEWMAN U.S. DISTRICT COURT

City and state: DAYTON, OHIO

Printed name and title
Case: 3:21-mj-00156-MJN Doc #: 1 Filed: 04/27/21 Page: 2 of 10 PAGEID #: 2

ATTACHMENT “A”
Description of person(s) and place to be searched

1. The subject Package together with premises located at 8826 Cabot Drive, Cincinnati, OH
45231, including all outbuildings and curtilage,

2. Furthermore, if the Package is subsequently transferred to any vehicle or other property
located within this court’s jurisdiction, this search warrant authorizes law enforcement
officials to make entry into such property location to secure/retrieve the Package and
government equipment and evidence as well as secure said property location until an
application for a new search warrant for the subsequent property location can be prepared,

filed and approved by this Court.

The place to be searched is a single-family style home, with a brown roof, tan and white exterior,
and a white door, with numbers 8826 above the mailbox to left of the front door. Photo of 8826
Cabot Drive, Cincinnati, OH 45231.

  
Case: 3:21-mj-00156-MJN Doc #: 1 Filed: 04/27/21 Page: 3 of 10 PAGEID #: 3

ATTACHMENT “B”

The items to be searched for and seized are evidence, contraband, fruits of crime, and other iterns
illegally possessed, as well as property designed for use, intended for use, relating to violations of
21 ULS.C. §§ 846, 841 {a)(1) and 843(b) including, but not limited to:

A.

H.

Log books, records, payment receipts, notes, and/or customer lists, ledgers,
telephone numbers and other papers or electronic records relating to the
transportation, ordering, purchasing, processing, and distribution of controlled
substances, including information reflecting transactions for the purchase/sale of
narcotics.

Papers, tickets, notices, credit card receipts, wire transfer receipts, travel schedules,
travel receipts, passports, and/or records, and other items relating to domestic and
foreign travel to obtain and distribute narcotics and narcotics proceeds, including,
but not limited to airline receipts, vehicle rental receipts, credit card receipts, travel
schedules, diaries, hotel receipts, truck logs, travel agency vouchers, notes, records
of long distance telephone calls, e-mail, calendars and other correspondence.

Address and/or telephone books and papers reflecting names, e-mail and physical
addresses and/or telephone numbers of individuals, partnerships, or corporations
involved in drug trafficking and money laundering.

Financial records, financial statements, receipts, statements of accounts and related
bank records, money, drafts, letters of credit, money orders and cashier's checks
receipts, passbooks, bank checks, escrow documents, and other items evidencing
the obtaining, secreting, transfer, and/or concealment of assets and the obtaining,
secreting, transferring, concealment, and/or expenditure of money.

Electronic equipment such as pagers, computers, Computer systems, cell phones,
PDA devices including hardware, sofiware, data contained in the main unit,
printers, external modems, monitors, fax machines and/or other external
attachments, electronic organizers, facsimile machines, cellular telephones, caller
1D, telephone answering machines, police scanners and two-way radios.

United States currency, precious metals, coins, bullion, jewelry, and financial
instruments, including, but not limited to stocks and bonds.

Photographs and/or photographic albums or video tapes and recordings of houses
and other real estate, automobiles, and of other assets, persons, and/or controlled
substances.

Indicia of occupancy, residency, and/or ownership of the premises and vehicles
including, but not limited to utility and telephone bills, canceled envelopes, keys,
deeds, tax bills, titles, and vehicle registrations.
Case: 3:21-mj-00156-MJN Doc #: 1 Filed: 04/27/21 Page: 4 of 10 PAGEID #: 4

i, Contraband, such as illegal drugs and other materials, paraphernalia and/or
equipment and tools used in the drug trade.

J, Firearms and ammunition.

NM
Case: 3:21-mj-00156-MJN Doc #: 1 Filed: 04/27/21 Page: 5 of 10 PAGEID #: 5

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

IN THE MATTER OF THE SEARCH OF —: 3.21296 an
8826 CABOT DRIVE, CINCINNATI,OH =: CASE NO.

45231 INCLUDING ALL OUTBUIDLINGS

AND CURTILAGE

AFFIDAVIT IN SUPPORT OF AN APPLICATION
FOR ANTICIPATORY SEARCH WARRANT

1, JOSEPH ROSSITER, being duly sworn, do hereby depose and state as follows:

introduction and Agent Background

li. i ama United States Postal Inspector, having been so employed since May 2016.
j am presently assigned to the Cincinnati Field Office, Pitlsburgh Division of the Postal Inspection
Service which maintains investigative responsibility for southeast Indiana, and southern Ohio.
Your Affiant completed United States Postal Inspection Service Basic Training in May 2016. The
training involved narcotic investigation techniques, chemical field tests and training in the
detection and identification of controlled substances being transported in the United States Mails.
In addition to this formal training, your Affiant has worked since May 2016 with various federal,
state and local law enforcement agencies in the investigation of the transportation of illegal drugs
and their identification.

2 This affidavit is prepared and submitted in support of an application for an
anticipatory search warrant for a residence located at 8826 Cabot Dr, Cincinnati, OH 45231.
8826 Cabot Dr, Cincinnati, OH 45231 is more fully described in Attachment A and Attachment
A is incorporated herein by reference. It is your Affiant’s belief that there is probable cause to
believe that evidence of a crime: contraband, fruits of crime, or other iterns illegally processed;

property designed for use intended for use; or used in committing a crime — namely 21 U.S.C,
Case: 3:21-mj-00156-MJN Doc #: 1 Filed: 04/27/21 Page: 6 of 10 PAGEID #: 6

§ 846 (conspiracy to possess with intent to distribute); 21 U.S.C. § 841(a)(1) (possession with
intent to distribute a controlfed substance); and 21 U.S.C. § 843(b) (use of communication facility
to commit felony) — presently exists and will be found at a residence located at 8826 Cabot Dr,
Cincinnati, OH 45231. A list of the specific items to be seized from the premises described
above is attached hereto as Attachment B. Attachment B is incorporated herein by reference.
Based on my prior training and experience, as detailed above | specifically conclude that there is
probable cause to believe that the items listed in Attachment B will be found at the premises
described above.

a. All the details of the investigation are not included in this Affidavit. Your Affiant
has only included information deemed necessary to establish probable cause that evidence
associated with the above listed offenses is presently located at 8826 Cabot Dr, Cincinnati, OH
45231.

4. Based on my aforementioned training and experience, | am familiar with the
modus operandi of persons involved in the tilicit distribution of controlled substances and as a
result, know the following:

a. It is common practice for drug traffickers to hide their assets, their addresses,
their telephone numbers and beeper/pager services by using third party names in
order to avoid detection by law enforcement officials.

b. {i is also common practice for drug traffickers to maintain residences which
are used as “stash houses” or locations for drug storage and distribution;
and to also use “nominees” to obtain telephone service, utility service, and

other services to disguise the true identity of the actual owner or person who will
use that service.

it is also common practice for drug traffickers to piace assets in corporate entities
in order to avoid detection of those assets by law enforcernent officials.

©

d. It is also common practice, that even though these assets are placed in
nominee names, drug traffickers will continue to utilize these assets by
exercising actual dominion and control over them.

ha
Case: 3:21-mj-00156-MJN Doc #: 1 Filed: 04/27/21 Page: 7 of 10 PAGEID #: 7

m.

[t is also common practice that drug traffickers possess large amounts of U.S.
Currency in order to finance their ongoing illicit drug business.

it is also commen practice that drug traffickers maintain books, records, receipts,
notes, ledgers, airline tickets, money orders, and other documents relating to
the transportation and distribution of drugs. Drug traffickers commonly front
(provide drugs on consignment) to their clients. The books, records, receipts,
notes, ledgers, and other documents are kept where the drug traffickers have ready
access to them.

it is also common for drug traffickers to provide false information to law
enforcement officials regarding their identity and the address of their actual
residence.

it is also common that persons involved in drug trafficking to conceal from law
enforcement in their residences, vehicles, and businesses the following items:
drugs, large amounts of currency, financial instruments, jewelry, automobile
titles, other items of value and/or proceeds of drug transactions, and evidence
of financia! transactions relating to the acquisition and concealment of large
sums of money resulting from drug trafficking activities.

When drug traffickers amass large proceeds from the sale of drugs, they attem pt
to hide the true source of these profits, otherwise known as laundering the
money. To accomplish this, drug traffickers often utilize banks and/or financial
institutions with their attendant services, including but not limited to, cashier's
checks, money drafts, and letters of credit. Other entities used to launder drug
proceeds include real estate firms and purported legitimate business fronts.

Drug traffickers commonly travel to facilitate their wafficking activities. After
purchasing drugs, traffickers commonly transport, or cause to be transported,
drugs to areas in which they will be distributed. Common methods of
transportation include, but are not limited to, commercial airlines, U.S. mail, and
rental/private automobiles.

itis also common practice that drug traffickers commonly maintain books and
similar documents which reflect names, addresses, and/or telephone numbers
of their associates in the drug trafficking organization. This information
can often be stored in cellular phones in places such as the contacts list.

Drug traffickers often take, or cause to be taken, photographs of themseives,
their associates, their property and their product, and that the photographs are
usually maintained at the residences and/or businesses of drug traffickers.
Photographs such as these can commonly be found and stored in cellular phones.

Drug traffickers commonly have in their possession, (that is on their person, al
their residence, and/or their business) weapons. These weapons include firearms
of various types. Firearms are used to protect and secure a drug rafficker's
property which may include, but is not limited to, controlled substances,
jewelry, narcotics paraphernalia, books, records, and U.S. Currency.

3
Case: 3:21-mj-00156-MJN Doc #: 1 Filed: 04/27/21 Page: 8 of 10 PAGEID #: 8

n. Drug traffickers frequently maintain hidden compartments within their
residence and vehicles to hide drug trafficking evidence (money, ledgers,
drugs, ete.}, bury evidence in containers such as shoe boxes, or hide the
evidence in sates,

0. The exact quantities, prices, dates, and methods of delivery of drugs are seldom
openly discussed in detailed terms over the telephone. These details are usually
agreed upon during face-to-face transactions. For this reason, most telephone
conversations regarding drugs are very brief and often in code, understood by
the traffickers and designed to mislead or confuse non-participants of the
conversations. Drug traffickers make extensive use of cellular phones and text
messaging beepers/pagers to facilitate communications with one another. When
calling a beeper or text messaging, traffickers commonly input the number that
should be called and sometimes add additional instructions in the form of
additional digits. The structure of a drug distribution organization usually consists
of sources of supply, wholesale distributors, retail distributors, and the ultimate
consumers. The wholesale distributors often have more than one source of
supply, and likewise the retail distributors often obtain drugs from more than one
wholesale distributor. After receiving a quantity of drugs, the source of supply
will often move the drugs to a location other than where he/she sells them to
the wholesale distributors.

p. Evidence of past communication between drug traffickers can be found in
saved or deleted text messages, call logs, and other forms of electronic
communication occurring over, stored in, or accessed by cellular phones.

INVESTIGATION

 

5. On April 26, 2021, 1 intercepted a package (hereinafter “the Package”) at the
Cincinnati Network Distribution Center (NDC). Said Package is a Priority Mail brown box,
bearing tracking number 9505516191211112499099, postmarked April 22, 2021, with the
following address of: “DEVIN SMiTH 8826 CABOT DR CINCInnaTi OHIO 45231” and with a
return address of: “ROBERTO GARCIA 715 WITMER ST LA CA. 90017.”

6. | performed a check in the CLEAR database for the addressee’s information to wit:
Package of “DEVIN SMiTH 8826 CABOT DR CINCInnaTi OHIO 45231.” CLEAR is a law
enforcement database that is regularly used as a tool by investigators to identify relevant
person(s)/business(es) and address information. According to CLEAR, there is no “Devin Smith”

associated with 8826 Cabot Dr, Cincinnati, OH 45231,
Case: 3:21-mj-00156-MJN Doc #: 1 Filed: 04/27/21 Page: 9 of 10 PAGEID #: 9

ds 1 also performed a check in CLEAR for the sender’s information listed on the
Package of “ROBERTO GARCIA 715 WITMER ST LA CA. 90017." According to CLEAR,
there is no “Roberto Garcia” associated with the address of: 715 Witmer St, Los Angeles, CA
90017.

8. On April 26, 2021 a federal search warrant was obtained and executed on the
Package. Upon opening the Package, it was found to contain packing peanuts, and a gift bag with
what appeared to be a wrapped birthday style present inside. Upon opening the present, it was
found to be a plastic container that had been wrapped in biack tape, then wrapped in clear plastic
wrap along with dryer sheets and a scented foam or cream like substance. Inside the plastic
container were found three clear plastic wrapped bundles that contained a clear crystal substance
with a combined weight of approximately 1644 grams. The clear crystal substance was thereafter
field tested positive for methamphetamine. Methamphetamine is a Schedule I] controlled
substance.

9, Based upon prior training and experience as a Postal Inspector, | am aware that
methamphetamine is a dangerous narcotic. As such, a pseudo substance (“sham”) will be placed
in the Package prior to attempting a subsequent controlled delivery of the Package.

10. On or about April 28, 2021 | will arrange for the Package to be delivered to 8826
Cabot Drive, Cincinnati, OH 45231, by a United States Postal Inspector posing as a United States
Letter Carrier. Upon delivery of the Package, and the Package being taken into the 8826 Cabot
Brive, Cincinnati, OH 45231 premises, the sought-after search warrant will be executed.
Furthermore, if the Package is subsequently transferred to any vehicle or other property location
within this Court’s jurisdiction, this sought after search warrant would authorize law enforcement
to make entry into such subsequent location in order to secure government equipment and the

Package as well as to secure that location until such time an application for a new search warrant

tn
Case: 3:21-mj-00156-MJN Doc #: 1 Filed: 04/27/21 Page: 10 of 10 PAGEID #: 10

can be submitted, and warrant issued. The subsequent sought-after search warrant will be
executed if, and only if, the Package is accepted and taken into the residence located at 8826 Cabot
Brive, Cincinnati, OH 45231,
CONCLUSION

1. Based upon the facts set forth in this Affidavit, there is probable cause to believe
that if the Package is delivered and taken into the aforementioned location, evidence of a crime;
contraband, fruits of crime, or other items illegally processed; property designed for use intended
for use; or used in committing a crime(s), to wit: 21 U.S.C. § 846 (conspiracy to possess with
intent to distribute}; 21 U.S.C. § 841(a){1) (possession with intent to distribute a controlled
substance); and 21 U.S.C. § 843(b) (use of communication facility to commit felony) presently

exists and can be found at the residence located at 8826 Cabot Drive, Cincinnati, OH 45231.

Lb L—————

&seph Rossiter
Postal Inspector
United States Postal Inspection Service

 

ah
day of April, 2021.

Subscribed and sworn to before me this 24

JODGE MICHAEL J. NEWMAN
UNITED STATES DISTRICT GOURT

“Sume
